Case 1:19-cr-20752-TLL-PTM ECF No. 36 filed 08/10/20                     PageID.109       Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION


UNITED STATES OF AMERICA,

                         Plaintiff,
                                                                Case Number: 19-20752
v.
                                                                Honorable Thomas L. Ludington
DEVRON RASHAD HOLMES,                                           Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/

          ORDER ADOPTING REPORT AND RECOMMENDATION, ACCEPTING
          DEFENDANT’S PLEA OF GUILTY, AND TAKING THE RULE 11 PLEA
                      AGREEMENT UNDER ADVISEMENT

          On July 8, 2020, United States Magistrate Judge Patricia T. Morris conducted a plea

hearing pursuant to Defendant Devron Holmes’ consent. ECF No. 30. The magistrate judge issued

her report on July 15, 2020, recommending that this Court accept Defendant’s plea of guilty. ECF

No. 35.

          Although the magistrate judge’s report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the magistrate judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

          Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 35, is ADOPTED.
Case 1:19-cr-20752-TLL-PTM ECF No. 36 filed 08/10/20         PageID.110     Page 2 of 2



      It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Rule 11

Plea Agreement, ECF No. 33, is taken UNDER ADVISEMENT.


Dated: August 10, 2020                               s/Thomas L. Ludington
                                                     THOMAS L. LUDINGTON
                                                     United States District Judge
